218 S.W.3d 472 (2007)
Ann TALBERT, Appellant,
v.
AGCO MANUFACTURING GROUP, Respondent.
Nos. WD 66792, WD 66793.
Missouri Court of Appeals, Western District.
January 16, 2007.
Motion for Rehearing and/or Transfer to Supreme Court Denied February 27, 2007.
Application for Transfer Denied May 1, 2007.
David Bony, Kansas City, for appellant.
Steven Quinn, Kansas City, for respondent.
Before RONALD R. HOLLIGER, Presiding Judge, PAUL M. SPINDEN, Judge, and LISA WHITE HARDWICK, Judge.

ORDER
Ann Talbert appeals the Labor and Industrial Relations Commission's denial of past medical expenses and permanent total disability benefits. We affirm. Rule 84.16(b).